 PALMAS DEL MAR CO.Palmas del Mar CompanyandUnionde la IndustriaGastronomica de Puerto Rico,Local 610, Hoteland Restaurant Employees International Union,AFL-CIOand Union Independiente de Emplea-dos de Palmas del Mar and Union Los TitanesdelYunque,Intervenors.Cases 24-CA-5017and 24-RC-691031 October 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 18 June 1985 Administrative Law JudgeDavid L. Evans issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Palmas del Mar Company, Hato Rey,Puerto Rico, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.Insert the following as paragraph 1(f)."(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."[Direction of Second Election omitted from pub-lication.]1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge made two inadvertent errors which we find do not affectthe judge's ultimate conclusionsAt sec III,A,2 of his decision, he re-ferred to the Respondent's 20 "July" rather than "August" letter At fn 2of his cecision, the fudge omitted that the parties also stipulated that theother 12 challenged ballots had been cast by ineligible voters11The judge omitted a narrow cease-and-desist order against the Re-spondent, although he included such a provision in his notice to employ-eesWe shall modify the fudge's recommended Order accordinglyAntonio F. Santos, EsqandEfrain Rivera Vega, Esq.,forthe General Counsel.71Miguel Palou Sabater, Esq,andFrank ZorrillaMaldon-ado,Esq.,of Hato Rey, Puerto Rico, for the Respond-ent.Norman Pietri, Esq.,of Santurce, Puerto Rico, for Unionde ]a Industria Gastronomica de Puerto Rico, Local610,Hotel and Restaurant Employees InternationalUnion, AFL-CIOJose Orlando Grau, Esq.,of Humacao, Puerto Rico, forUnion Independiente de Empleados de Palmas delMar.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thiscase was tried before me on 17-20 December 198411 inHato Rey, Puerto Rico. Pursuant to a petition filed inCase 24-RC-6910 on 6 July by Union de la IndustriaGastronomica de Puerto Rico, Local 610, Hotel and Res-taurantEmployees InternationalUnion,AFL-CIO(Local 610), and further pursuant to a Stipulation forCertificationUpon Consent Election approved by theRegional Director for Region 24 of the National LaborRelations Board on 26 July, an election by secret ballotwas conducted on 23 August in the following unit of em-ployees employed by Palmas del Mar Company (Re-spondent):All employees employed by Respondent at itsHotels,Club Cala, Regime and other facilities atHumacao, Puerto Rico, in the departments ofhousekeeping,maintenance, golf, ground mainte-nance, food and beverage, laundry department,store keepers, janitors, life-guards, telephone opera-tors as well as the employees in the front office; butexcluding all employees in the reservation and ad-ministrative departments, including office clericalemployees, secretaries and employees engaged insales,promotion and advertising, the comptroller,assistant comptroller, night auditors, accounts pay-able supervisors, accounts receivable supervisors,creditmanager, personnelmanager, front officemanager, head front office cashier, head food andbeverage cashier (both day and night), payroll su-pervisors, head of store rooms and receiving, costsaccount supervisor, food and beverage comptrol-lers,assistantmanager and maitre d's, executivechef, and the secretaries to the general manager, ex-ecutiveassistantmanager,personnelmanager,comptroller, food and beverage manager, executiveand professional personnel, and guards and supervi-sors as defined in the Act.Participating in the election were two other labor or-ganizationsas intervenors:UnionLosTitanesdelYunque (Union Titanes) as the incumbent; and Union In-dependiente de Empleados de Palmas Del Mar (UnionIndependiente) which made a card showing. The tally ofballots issued upon conduct of the election was as fol-lows:1Unless indicated otherwise, all dates herein are in 1984.277 NLRB No. 11 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDApproximate number of eligible voters-287Void ballots-1Votes cast for Local 610-98Votes casts for Union Titanes-3Votes cast for Union Independiente-128Votes castagainst allparticipating labor organi-zations-3Valid votes counted-232Challenged ballots-27Valid votes counted plus challenged ballots-259Challengesaresufficient to affect the results ofthe election.2Objections to conduct affecting the results of the elec-tion,discussed infra,werefiled by Local 610, a com-plaint and notice of hearing issued on 19 October; and on24 Octoberthe Regional Director issued an order whichconsolidated Cases24-CA-5017 and 24-RC-6910.3 thecomplaint alleges violations of Section 8(a)(1) and (2) ofthe NationalLaborRelationsAct (theAct). Respondentfiledan answer admitting jurisdiction and the superviso-ry status of certain individuals,but denying the commis-sion of any unfair labor practices.On the entire record,including my observation of thedemeanorof thewitnesses,and after careful consider-ation of the briefs filed by Respondent and the GeneralCounsel,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent maintains its principal office and place ofbusiness in the city of Humacao, Puerto Rico, where itis,and has been at all times material herein, continuouslyengaged in providing hotel, restaurant, and related serv-ices.During the year preceding issuance of the com-plaint,Respondent, in the course and conduct of thebusiness, derived gross revenues in excess of $500,000.During the same period of time Respondent purchasedand caused to be transported to its Humacao facilitiesfood, liquor, and other goods and materials valued inexcess of $50,000 which were transported and deliveredto the hotel directly from suppliers located at points out-side Puerto Rico. Therefore, Respondent is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.LABOR ORGANIZATIONS INVOLVEDLocal 610, Union Titanes, and Union Independienteare, and have been at all times material, labor organiza-tions within the meaning of Section 2(5) of the Act.42At the hearing before me the parties stipulated that 15 of the 27 em-ployees whose ballots were challenged were, in fact, eligible to vote inthe electionTherefore, the remaining challenges would not, in anyevent, be determinative3As originally docketed, this case included charges in Case 24-RC-5039 which were filed by Union Titanes These charges were withdrawnjust before the hearing opened, and the Regional Director issued an ordersevering those charges from the complaint.4 Subsequent to the close of the hearing and the filing of the briefs, aletterwas submitted by the counsel for Union Independiente who ap-III.THE ALLEGED UNFAIR LABOR PRACTICESThe following individuals, at all times relevant to theseproceedings, were supervisors of Respondent within themeaning of Section 2(11) of the Act: Glen Kassan, chair-man of the board; William Stowell, president; ArnoldBenitez, general manager; Benny Tosado, personnel di-rector;Maria Vellon, housekeeper supervisor; CarmenAlcieaNavarro,housekeeper supervisor;RaymondRivera, bell captain; and Sergio Osorio, food and bever-age supervisor.Respondent operates the Palmas del Mar Complexwhich is comprised of 2500 acres within the municipali-tiesHumacao and Yabucoa in the eastern part of PuertoRico.On this property are two hotels, condominiums,golf courses, night clubs, and various other types of fa-cilities for the use of tourists and residents.Beginning in the summer of 1981 the employees in theunit described above were represented by Union Titanes.A contract between Respondent and Union Titanes waseffective from October of that year until 3 October 1984;it contained union-shop and checkoff provisions. In April1983 a referendum was conducted by the Board; theresultwas that the union-shop clause of the 1981 con-tract was deauthorized. Thereafter, a large percentage ofthe employees also opted to withdraw their checkoff au-thorizations.Union Titanes was held in disfavor by theemployees at the time of the events of this case, a fact onwhich all parties agreedUnder Titanes contract, delegates or stewards wereappointed to represent employees of various depart-ments. In October 1982, Respondent hired Benny Tosadoas personnel director. In February 1983, Tosado estab-lished a "Steering Committee." The Steering Committeewas to be composed of the Titanes delegates from eachdepartment and certain supervisors.5 The Steering Com-mittee was originally designed to meet once a month but,in fact, it met only about six times from its creation untilJuly 1984. Tosado testified that the purpose of the Steer-ing Committee was not to discuss grievances but to dis-cuss operational matters in the Complex, such as supplyneeds and suggestions for improved operations. Howev-er, several employees testified that at the Steering Com-mitteemeetings, personnel problems were, in fact, dis-cussed; Tosado denied this, but I credit the employees.Tosado testified, without contradiction, that agents of Ti-tanesnever objected to the operation of theSteeringCommittee.A. The 8(a)(1) AllegationsParagraph 5(a) of the complaint alleges:(a) In or aboutApril,1984, the exact date pres-ently unknown, Respondent,by Benny Tosado, Per-peared at the hearing In the letter counsel stated that Union Indepen-diente had disbanded and no longer existed The continued existence ofUnion Independiente is a proper matter for administrative investigationbefore conduct of the rerun election recommended herein. However, forpurposes of this decision, the continued existence and interest of UnionIndependiente is presumed5Tosado testified that the Steering Committee members were "by co-incidence" the Titanes delegates. PALMAS DEL MAR CO.sonnelDirector, at an employee's home, solicited,urged and requested an employee to create and leadan independent labor organization to represent Re-spondent's employees.Since the charge was filed on 29 August, the date of thisallegation (and others) is critical. Section 10(b) of theAct provides that:[No] complaint shall issue based upon any unfairlabor practice occurring more than six months priorto the filing of the charge with the Board and theservice of a copy thereof upon the personagainstwhom such chargeismade.Therefore, if the conduct alleged to be violative oc-curred' at any time before 29 February no violation canbe found on the basis of thisallegation.Although criti-cail,counsel for the General Counsel chose to lead hiswitness to the date of the alleged violation. Counselasked employee Jose Abreu: "Directing your attention toApril of 1984, what, if anything, do you recall [happen-ing] to you around that month?"In response,Abreu tes-tified that Tosado visited his home and asked him to leadin the formation of an "independent" labor organization.On cross-examination Abreu steadfastly claimed memorythat the meeting was, indeed, in April, not February.Tosado admitted enough to conclude that Abreu wastruthful in his testimony that Tosado encouraged him toform a union when Tosado visited his home. However,Tosado steadfastly denied that the incident took place inApril 1984. Tosado (without leading) placed themeetingin late January or early February and was able to sup-port his designation of the date withreasonswhich werenot challenged by the General Counsel. Of even moresignificance is the fact that Abreu's pretrial affidavit,taken on 2 October, first places the meeting at his homein "February." The affidavit originally read: "AroundFebruary 1984, I do not remember the exact date, Mr.Benny Tosado, personnel director of the company, vis-ited my home ... ."The affidavit was changed to strike "February" andinsert "`April."Abreu was given ample opportunity toexplain why the Board's investigator who drafted the af-fidavit would have first used the "February" date, but hewas unable to do so. Additionally, the disclaimer of abili-ty to remember the "exact date" on 2 October was in-consistentwith his insistence on cross-examination thatthemeeting was in April. For thesereasons,IcreditTosado in his testimony about the date of the meeting.Therefore, I find that the meeting occurred before 29February, and I conclude that this allegation of the com-plaint is barred by the limitations provisions of Section10(b) of the Act as quoted above. Accordingly, I shallrecommend dismissal of this allegation.Paragraphs 5(b), (c), and (t) of the complaintallege:(b) In or about May 1984, Respondent, by BennyTosado, Personnel Director, at a conference roomin the "Green House," solicited and encouraged itsemployees to support Union Independiente anddiscourage[d] its employees from supporting Local610 or any other labor organization.73(c) In the same conversation mentioned above inparagraph 5(b), Respondent, by Benny Tosado, Per-sonnelDirector, offered and promised wage in-creases, benefits and better working conditions to itsemployees if said employees became members ofUnion Independiente.(t)In the same meeting mentioned above insubparagraph[s] 5(b) and (c), Respondent,byBennyTosado, convened, attended, participated in, and su-perviseda meetingof its employees during whichUnion Independiente was formed.Allegations grew out of a meeting, over which Tosadopresided.When the meeting occurred and much of whathappended at it is in substantial dispute.Although, again, the date of the incident is critical,counsel for the General Counsel chose to lead each ofhis three witnesses on these allegations to the date.Joseph Abreu, Carmen Donato, and Pedro Torres wereled to testify that they, and other employees, met withTosado in "May 1984." Without leading, Tosado credi-bly testified that the meeting in question occurred in lateJanuary or early February. Isidro Falcon, who becamepresident of Union Independiente, testified, also withoutleading, that the meeting occurred on 7 February. Addi-tionally Falcon credibly testified that the Union Indepen-diente secretary (who was selected at the meeting inquestion) took notes which were turned over to thelawyerwho represented Union Independiente at thehearing. The General Counsel did not call for such notesafter their existence was disclosed by Falcon and pre-sented no other probative evidence which would bear onthis issue. (Nor did the General Counsel ask Falcon howhe could be so sure that the meeting happened on thatspecific date when it was obvious that Falcon was refer-ring to the notes taken by the secretary.)Respondent has the burden of proving the affirmativedefense incorporated in the limitations period of Section10(b) of the Act,6 and I find that it has done so in thiscase.That is, the General Counsel has failed to rebut thecategorical evidence presented by Respondent and UnionIndependiente that the Tosado meeting occurred in lateJanuary or early Feburary 1984. I therefore find that themeeting,as subsequently described, occurred outside thelimitationsperiod of Section 10(b) of the Act and cannotbe made the basis of a finding of a violation.While finding of a violation may not be made on thebasis of themeeting,the meeting does provide relevantbackground for subsequent events. For this reason, andpossible purposes upon review, it is necessary to describewhat happened, making necessary credibility resolutions.Abreu testified that in the midafternoon as he wasworking in a dining room, he was approached by Tosadowho told him "that they were waiting for me at one ofthe rooms in the Green House." (The Green House wasa building composed of several rooms utilized for differ-ent types of meetings.) Abreu continued that when hegot to the room there was a group of 12 to 13 fellowworkers waiting for him. The employees were seated in6 St Mary'sInfant Home,258 NLRB 1024 (1981). 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo rows of chairs and in the front of the room therewas a blackboard. When he and Tosado arrived, Tosadowent to the front of the room with his back to the black-board and facing the employees. Abreu testified that theemployees first started talking about whether certain em-ployees were then members of Union Titanes and thenthey began discussing the medical plan which Union Ti-tanes administered. This medical plan was the object offrequent employee criticism because of the way it wasadministered and the lack of benefits provided. Accord-ing to Abreu, "Tosado promised us a medical plan whichwas the one that the supervisors had to which the em-ployees had to contribute with $5 a week." Abreu statedthat he challenged the value of the supervisory programand "Mr. Tosado said that that could be negotiated ata-at a negotiations [sic] table." On direct examinationAbreu did not testify that Tosado told the employeesthat such negotiations were contingent on their formingan independent union. However, on cross-examination hedid testify that Tosado did make such a statement. In hispretrial affidavit, there is no mention of such a statementby Tosado, and Abreu could not explain the omission.Abreu testified that Tosado then told the group that hewas there "upon a request that had been made to him.. . to organize an independent union . . . that thegroup of employees that was there was the one that hadsummoned him to go there to carry out the functions forwhich he was there." Then, according to Abreu, the em-ployees suggested names for a new independent union.Tosado wrote the names on the board and counted thefavoritewhich was expressed by a show of hands. Thename of Union Independiente de Empleados de PalmasdelMar Company, Inc. was chosen. Thereafter Tosadotook nominations for the positions of president, vicepresident, and secretary of Union Independiente. Em-ployee Isidro Falcon was chosen to be president; JuanRodriguez as vice president; Laudelino Torres treasurer;and Maria Torres for secretary. All of these positionswere voted upon by a show of hands except that MariaTorres was unopposed for secretary. In each instanceTosado wrote the names of the nominees on the black-board, counted the votes, and announced the winner.Carmen Donato, a maid in the housekeeping depart-ment, testified that there were two meetings in themonth of May at which an independent union was men-tioned.Donato testified that she had been a delegate (orsteward) of Union Titanes and at the monthly SteeringCommittee meeting conducted in early May, there werepresent Supervisors Stowell, Benitez, and Padilla' 7 Atthatmeeting, according to Donato, Tosado stated thatthe Steering Committee should begin forming an inde-pendent union to oppose Local 610 which was then or-ganizing.Tosado stated that there would be anothermeeting that month to pick officers of the independentunion.8 Donato testified that a second May meeting wasconducted 8 days later; Tosado was the only manage-ment representative.Tosadso opened the meeting ofabout eight employees by stating that "you already know4Padilla is the architect of the Palmas del Mar Complex.BThis first "May" meeting is not mentioned by other witnesses, in thecomplaint, or in the General Counsel's brief.the procedures to which we are going to reach about theindependent union." At that point Tosado conducted theelection for the four offices of the independent union.Donato did not testify that at the meeting there was anydiscussion about the medical plan or any other employeeproblems and did not testify, as did Abreu, on cross-ex-amination, that Tosado had stated that a new medicalplan could be negotiated after the independent union wasformed.On cross-examination,Donato testified that ineach of the monthly Steering Committee meetings be-tween February and May, Tosado and other "manager-ials"would tell the employees that an independent unionshould be formed to oppose Local 610. No other em-ployee testified that supervisors in addition to Tosadogave such encouragement, or that there was more thanone meeting at which formation of an independent unionwas suggested.Pedro Torres, a waiter, stated he was invited to themeeting by employee Laudelino Torres. According toTorres,Tosado began the meeting by stating that "inorder to start to plan in regards to forming the union, wehad to get an attorney, and they had to registered or in-scribed it in a place." After that, Tosado conducted theelection of the officers. Torres offered no testimony ondirect examination that anything was said about the med-ical plan or any other problems of the employees. How-ever, on cross-examination, Torres did state that "some-thing was said about the medical plan because the medi-cal plan that we had were [sic] not giving us the bene-fits."Tosado testified that employee Juanito Rodriguez9 ar-ranged for the room in the Green House with "theperson that has to do with the renting of places in differ-ent meeting rooms" and invited him (Tosado) to attend ameeting of employees. According to Tosado he was re-quested only to be moderator at the meeting. Tosado tes-tified that he went to the meeting and did act as modera-tor, receiving the nominations and counting the votes,and did nothing further. Tosado further testified he toldthe employees that he would give them no further assist-ance in forming an independent union. Tosado specifical-ly denied ever hearing Stowell, Benitez, or any othermember of management promise employees anything inhis presence. Tosado testified that no business was con-ducted other than the selection of a name of the unionbeing formed and election of the officers. Tosado testi-fied that Abreu was at the meeting at the Green Housewhen he arrived; therefore he did, in effect, denyAbreu's testimony that he (Tosado) summoned Abreu tocome with him to the meeting.Union Independiente called Isidro Falcon to testify.Falcon (again without leading) testified that on 7 Febru-ary he was invited to a meeting by an employee whosename he could not remember. At the time Falconthought the meeting was going to be the February Steer-ing Committee meeting. Falcon first testified, that the em-ployees went immediately to the election of the board ofdirectors; then Falcon stated that operations were dis-cussed with Tosado calling on each member of the de-BRodriguez was not called to testify PALMAS DEL MAR CO.75partment to recite the operational problems of that de-partment.These "operational" problems included theproblems which the employees had with theinsurance,but Falcon denied that the medical plan was mentioned.After this, according to Falcon, Laudelino Torres statedthat since all the representatives of each of the depart-ments were there that it would be a good timeto nomi-nate a board of directors for an independent union. Fur-ther according to Falcon, Tosado stated he was there be-cause a group of employees had asked him to be themoderator. At that point the name of the Union Indepen-diente and the officers of it were selected, with Tosadoconducting voting.1.Credibility resolutionsI do not believe that Tosado was requested by the em-ployees to be their moderator; any employee could haveentertained nominations and counted a showing of hands.Tosado was at the meeting for more than that. Tosadohad previously requested Abreu to form an independentunion. I believe his request was carried over into subse-quent meetings of a Steering Committee. That is, I be-lieve, and find, that in a late January, or early February,meeting conducted by Tosado, he told the employeesthat they should form an independent union to opposeLocal 610 which was then organizing and that therewould be a subsequent meeting to do so. At the meetingTosado entertained nominations and conducted a vote,but at his own initiative, and not that of the employees.Finally, I find that the testimony of Abreu is insufficientto prove the alleged fact that Tosado promised the em-ployees a better health insurance plan if they formed anindependent union (even if the meeting at which this al-legedly occurred did take place during the 10(b) period);Abreu could not explain why he would have left thisremark out of his pretrial affidavit, and he was corrobo-rated by no other employees although there were alleg-edly several other employees present.Paragraphs 5(d), (e), (g), and (h) of the complaintallege:(d) In or about the end of May 1984, Respondent,by Benny Tosado, Personnel Director, in his office,urged and requested an employee to form or joinUnion Independiente and urged and requested saidemployee to discourage other employees from join-ing or supporting Local 610.(e) In or about June 1984, Respondent, by Wil-liam Stowell, President, in the presence of BennyTosado,PersonnelDirector, in Stowell's office,urged and requested an employee to join Union In-dependiente and promised said employee benefitsand improved working conditions if Union Indepen-diente was chosen as the employees' representativefor the purposes of collective bargaining and dis-coaraged said employee's membership in or supportfor any other labor organization.(g) In or about June 1984, on various occasionsthe exact dates being presently unknown, Respond-ent,by Benny Tosado, Personnel Director, in apublic bar in Humacao, Puerto Rico, solicited anemployee to encourage other employees to supportUnion Independiente and discourage said employeesto support Local 610 or any other labor organiza-tion by offering said employees a better medicalplan andimproved working conditions.(h) In the same conversation described above insubparagraph 5(g), Respondent, by Benny Tosado,Personnel Director, urged and solicited an employ-ee to form and organize Union Independienteduring working hours.In support of these allegations the General Counselcalled employee Roberto Melendez who testified as to aseries of meetings with Tosado and one meeting withTosado and Stowell. Melendez initiated the deauthoriza-tion petition against Union Titanes and was the chief em-ployee-organizer for Local 610. Melendez testified, andTosado did not dispute, that Tosado knew of these ac-tivities by Melendez.Melendez testified that in May he was called from hiswork place in the kitchen by Tosado. Tosado asked himto come to his office after Melendez got off work andMelendez did so. Melendez testified that while the twomen were alone in Tosado's office, Tosado told Melen-dez that he wished that the employee would "discon-nect" himself from Local 610 and join Union Indepen-diente.Tosado added that if Union Independiente wasselected Respondent would be able to offer the employ-eesmore and be able to "comply" with its offers and,conversely, that with Local 610 "we were not going toachieve or get anything." Tosado added that the UnionIndependiente would be more expensive to Respondent,but it was also going to be better for the employees.Tosado asked Melendez to speak "with the boys" and toget them to join Union Independiente. Melendez repliedthat he had already organized for Local 610 and thatTosado should talk to "the people" himself.'Melendez owns a bar-restaurant in Humacao. He testi-fied that Tosado came several times to his bar after workin the May-July period. Melendez testified that in anearly June visit Tosado asked him what the problems ofthe employees were. On direct examination Melendeztestified that Tosado told him to write the problem ofthe employees down and that he did so. On cross-exami-nation, however,Melendez testified that Tosado askedhim to name the problems of the employees, and that, ashe did so, Tosado "had this notebook and he wrote themdown."Whichever was correct, Melendez added thatTosado told him that he would meet with Mr. Kassan"to solve the employees' problems and for me to discon-nectmyself completely from Local 610 and join them.. . that anything that I would need, the company wasat the best disposition [sic] of giving to me." Melendez10Although not alleged as a violation, Melendez further testified thatat the beginning of June Tosado called him on the telephone at his workstation and asked him to attend a meeting which was being held at thetelephone office. (The telephone office was a separate building whichwas owned by the telephone company, not Respondent.) Melendez wentto the meeting where he was met by Isidro Falcon and other employeeswho were in favor of Union Independiente. Falcon and ther other em-ployees sought to persuade Melendez to join Union Independiente, butMelendez refused Tosado denied this; but I found Melendez credible onthe point. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he replied to Tosado that he had alreadymade his decision.Melendez testified that later in June Tosado called himat his workplace and asked him to meet with Stowell inStowell's office.Melendez agreed to do so. Tosado metMelendez at the employees' locker room after work andfrom there the men drove to Stowell's office in Melen-dez' automobile.When they got to Stowell's office,Stowell, in Tosado's presence, asked Melendez to "dis-connect completely" from Local 610 because that uniondid not give anything and that Local 610 was "a unionof violence" and that a person such as Melendez shouldnot associate with Local 610. Stowell added that the bestthingMelendez could do was join Union Independienteand bring those who were with him in Local 610 to sup-port Union Independiente. Further, according to Melen-dez, Stowell stated that with Union Independiente "theywould be able to negotiate everything that employeeswould request and that with Local 610 they will not beable to get anything." Stowell further stated that if Me-lendez was afraid to disassociate from Local 610 becauseof fear for his personal safety, that "they would give mesome bodyguards." Melendez replied that he did notwant anyone watching over him. Finally, according toMelendez, Stowell added that Melendez "disconnectmyself from Local 610 and that anything that I wouldneed to have to talk with Mr. Tosado." Tosado, accord-ing to Melendez, added that Melendez should work tobring employees into Union Independiente and "to usemy working hours or outside working hours, that thecompany was willing to pay me whatever it was." Me-lendez testified that he replied, "I did not act in thatmanner" and that Tosado ended the conversation bysaying, "Think it over and to join them."Melendez further testified that Tosado visited the barwhich Melendez owned in Humacao six or seven addi-tional times during the months of May through July. Ateach time, according to Melendez, Tosado asked him todisaffiliate from Local 610 and join Union Independiente.Tosado testified that he is required to pass by Melen-dez' bar on his way home each night and, until June orJuly, he stopped at the bar frequently to talk to Melen-dez and shoot pool or play dominoes. On directexamina-tionTosado testified that in June or July when hestopped by Melendez' bar Melendez asked for ameetingin Tosado's office. Tosado did not say on direct examina-tion if Melendez stated at that point what the purpose ofthe meeting would be. Tosado's testimony then went tohis being in his office alone with Melendez. There, ac-cording to Tosado, Melendez stated that he had 17 de-mands to make of management which, if satisfied, wouldcauseMelendez to get the group of employees then infavor of Local 610 to shift their allegiance to Union In-dependiente.These demands included a salary increaseof 30 to 40 cents an hour, an improved medical plan, anight-shift premium, and increases in holiday, vacation,sick leave, funeral leave, and other benefits. As Melendezspoke, Tosado copied the demands. Tosado testified thathe told Melendez that the demands could not be grantedfor two reasons: the economic situation at Palmas (whichwas poor), and that legally Respondent still had a collec-tive-bargaining agreement with Union Titanes which didno expire until October 1984, so that the only bargainingthatRespondent could do was with Union Titanes.Tosado further testified thatMelendez replied that heunderstood that it could be done and that he wanted ameeting with Kassan or Stowell to see if his demandscould be granted. Tosado replied that Kassan was notavailable and would not be for 10 or 12 days; Melendezreplied that he wished to see Stowell with Tosado.Tosado continued in his testimony that on the follow-ing day he met with Melendez and Stowell. Melendezread from some document the same 17 demands,statingthat he was doing that "so that I may convince my boysand bring them into the Union Independiente." Stowell,'further according to Tosado, told Melendez the samethings that Tosado had: Respondent was in poor finan-cial situation and it could only deal with Union Titanesat that time. Tosado testified that upon hearing Stowell'sreply,Melendez left the room in a very upset state.On directexamination,Tosado denied that he eversought to get Melendez to abandon his allegiance toLocal 610. But to the extent they differ, I credit Melen-dez. These things do not happen in a vacuum; if Melen-dez was one who had his allegiance for sale, he wouldhave done or said something to someone else during thelong campaign which would have revealed his duplicity.Respondent could demonstrate no such act. i i On theother hand Tosado's version makes no sense. He wouldnot have let Melendez finish a long listing of 17 demandsif he was, as he made out to be, so determined that Re-spondent would not bargain with Melendez, even if itcould. Even more improbable is Tosado's testimony thathe acceded to Melendez, demand for a meeting with Re-spondent's executive Stowell so that the same demandscould be made and the same answers be given. Even thesmallest of corporations consider the time of their execu-tivesmore valuable. Finally, Respondent failed to callStowellas a witnessand did not offer any reason for itsfailure to do so. If Stowell's testimony would have beenfavorable to Respondent, Respondent assuredly wouldhave called him to testify, and I draw an adverse infer-ence from its failure to do so. I believe, and find, as Me-lendez described, that Tosado and Stowell, by promisesof benefits, attempted to get Melendez to reverse his ef-forts and support the Union Independiente. Therefore Ifindand concludethat by this conduct of Tosado's andStowell in May, June, and July, Respondent violatedSection 8(a)(1) of the Act.Paragraph 5(f) of the complaint alleges: "In or aboutJune or July 1984, Respondent, by Sergio Osorio, foodand beverage supervisor, in his office, solicited an em-ployee to encourage other employees to form a labor or-ganization."Employee Abreu testified that in July 1984 Osorioasked Abreu to come to Osorio's office. There, accord-ing to Abreu:He proposed to me that we should form a group ofemployees who had experience, who were brave,11Respondent introduced hearsay by Tosado that Melendez had at-tempted to start another independent union Although not objected to, Iam not bound to credit on this hearsay testimony, and I do not PALMAS DEL MAR COthatwould be respected, and to support the inde-pendent union and while we were getting the sign-ing of the collective-bargaining agreement, if wehave been able to organize that quality of employ-ees, he thought that we would not have any prob-lems at Palmas del Mar.On cross-examination Abreu acknowledged that at thetime of the alleged incident he knew that an election wasgoing to be conducted on 23 August; that date was set ata preelection conference on 23 July. Osorio, was notcalled to testify by Respondent, but Respondent arguesthat the statements by Osorio could not have been madesince,by July 1984, Union Independiente had alreadybeen formed and an election including Union Indepen-diente was already scheduled.I find no impossibility in a post-26 July solicitation toform another organization to support Union Indepen-diente, and this was the thrust of Abreu's testimony.That is, I believe Abreu, and I find and conclude thatthis conduct by Osorio interfered with the employees'Section 7 rights in violation of Section 8(a)(1) of the Act.Paragraph 5(i) of the complaint alleges:In or about the end of July 1984, the exact datebeing presently unknown, Respondent, by WilliamStowell,President, in the presence of BennyTosado, Personnel Director, Arnold Benitez, Gen-eralManager and other supervisors, in an employeemeeting at a conference room in "Green House,"encouraged its employees to form, join and support,Union Independiente and discouraged said employ-ees from joining or supporting Local 610 or anyother labor organization by,inter alga,informingsaidemployees thatRespondent could "workbetter" with Union Independiente.Abreu testified that during July he was asked by somefellow employees to come to a meeting at the GreenHouse. At the meeting were about nine employees andStowell, Benitez (general manager), Osorio, and MiguelVega (who was an assistant to Osorio). According toAbreu, Stowell requested the employees to supportUnion Independiente. According to Abreu, Stowell said.That Union 610 would not allow him to workcalmly or with tranquillity at the hotels he hadworked with the Union 610 and that he did notwant that to happen at Palmas and that is why hewas requesting the support of all the employees that. .. they would support the independent union.Abreu's testimony stands unrebutted; Tosado did nomore., than testify that he was not present when such re-marks were made by any other supervisors. If Stowellhad not made the remarks attributed to him, Respondentwould have assuredly have produced Stowell himself todeny them rather than rely solely upon Tosado's denialthat he witnessed such remarks. That is, I draw an ad-verseinference from Respondent's failure to call Stowell,or explain why it did not, and I credit Abreu.While a statement of personal experiences which con-tainsno promise of benefit or threat of reprisal is pro-77tected under the free speech proviso of Section 8(c) ofthe Act,12 and a statementof a preference of one com-peting unionover another is protected by the same pro-viso,13 anappeal for support for one labor organizationover anotherisnot.14Accordingly I find and concludethat by the appeals for support for Union Independientemade by Stowell andBenitez,Respondent violated Sec-tion 8(a)(1) of the Act.Paragraph 5(k) of the complaintalleges:In or about August 1984, Respondent, by BennyTosado, its Personnel Director, in the presence ofArnold Benitez, its General Manager, at the [GreenHouse]promised employees an improved medicalplan, payraises andother unspecified benefits if saidemployees became members [of] and supportedUnion Independiente.In support of this allegation the General Counselcalled employee Mildred Cardoza who testified that inAugust a fellow employee told her that she should go toameetingat the GreenHouse.At the meeting wereTosado,Benitez,Osorio, and Vega. According to Car-doza, Tosado, and Benitez spoke to a group of employ-ees gathered there. Cardoza testified:Well he [Tosado] said that we shouldn't vote for610 because 610 was-one that could close hotels,to support the independent union, that we would-we were going to have better benefits . . . salaryincrease and . . . BlueCross plan. . . . we didn'thave need to have anybody from the outside toback us, that any problem that we might have, thedoor to their offices were open to solve the prob-lems.Tosado denied ever making any such statements; how-ever, I found Cardoza to be the more credible witnessand I find that Tosado spoke to the employees in themanner described by Cardoza. One of the main com-plaints of the employees with Union Titanes was its ad-ministration of the medical plan; therefore, a promise ofa better medical plan such as Blue Cross would necessar-ily have a substantial impact upon the employees andwould necessarily have interfered with their free choiceof a collective-bargaining representative. Accordingly, Ifind and conclude that by the remarks of Tosado, Re-spondent did, as alleged, violate Section 8(a)(1) of theAct.Paragraph 5(1) of the complaint alleges:In or about August 1984, on various occasions,the exact date presently unknown, Respondent, byMaria Vellon, Carmen Alciea Navarro, CastoriaRosario, and Gelda Fullings, housekeeping supervi-sors, at the housekeeping department, solicited anemployee to support Union Independiente and fur-ther threatened said employees with cessation of op-12Sterling AluminumCo.,163 NLRB 302 (1967)Gem International,Inc Y. NLRB,321 F.2d 626 (8th Cir 1963)14World Wide Press,242 NLRB 346 (1979). 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDeration and loss of jobs if Respondent's employeesjoined and/or supported Local 610.In support of this allegation the General Counselcalled employee Carmen Donato. Donato testified that inthemonth of August, during working hours, MariaVellon,alongwithCastoriaRosario,15 addressed agroup of maids and told them:[N]ot to vote for 610, to vote for the independentunion because the 610 union was a union that hadproblems with the hotel area, that they have al-ready closed several hotels, and that if 610 wouldwin at Palmas del Mar, the hotel would close be-cause that was a very [trouble-making] union every-where. And that if we voted for the independentunion,we could have better working conditions,better salaries, bettermedical plan and that theywere going to lower the . . . amount of rooms themaids were assigned to clean.Donato further testified that Supervisor Gelda Full-ings, through an interpreter, called a meeting of house-keeping employees on 22 August and said.That if we voted for the 610 and not for the inde-pendent, that if 610 was chosen at Palmas del Marthat she would take her luggage and she wouldleave immediately because 610 was a union of prob-lems and that the company would not accept thatunion and that shw would leave us. And that afterthe elections, if Union 610 won, the hotel wouldclose.Respondent called neither Vellon nor Fullings to denythe testimony of Donato. I find that Donato's testimonywas credible and conclude that, by that conduct, Re-spondent, in violation of Section 8(a)(1), solicited em-ployees to support a labor organization by promises ofbenefits and threatened employees with cessation of op-erations and loss of jobs if Local 610 was selected by theemployees as their collective-bargaining agent.Paragraph 5(o) of the complaint alleges:On or about August 16, 1984, Respondent, byRaymond Rivera, Bell Captain Supervisor, at theemployees' cafeteria, threatened an employee withplant closure if Local 610 won a scheduled Boardelection.In support of this allegation the General Counselcalled employee Fidel Serrano who testified that duringthe week before the 23 August election, in the employ-ees' cafeteria:Mr. Rivera told me that if the 610 was to win atPalmas, Palmas would have to close its operationsbecause they would not be able to comply with thedemands of that union. I didn't reply and we didn'tspeak anything else about the matter.15The complaint does not allege that Rosario is a supervisor withinSec 2(11) of the Act,and I make no finding in regard to her conductRespondent did not call Rivera to rebut this testimonywhich I find credible. Rivera's statement was not limitedto potential economic demands which, if Respondentagreed to and Respondent could not afford to meet,would cause business failure.16 It included all demands,including, presumably such matters as recognition, griev-ance procedure, and effective dates of a proposed con-tract.As such, this statement of Rivera had no pointexcept to threaten an employee with cessation of businessand loss of jobs if Local-610 were selected as the collec-tive-bargaining representative. Therefore it violated Sec-tion 8(a)(1) of the Act, as I so find and conclude.Paragraph 5(p) on the complaint alleges: "On or aboutJuly 17 and August 20, 1984, Respondent mailed to itsemployees a letter [sic] threatening said employees withcessation of operations if Local 610 won a Board-con-ducted election."Respondent sent two letters to its employees on 17July. In a letter from William Stowell to all employees, itwas announced that Triton Group, Ltd., the investmentcompany which controls Respondent, had agreed to sellPalmas to the Maxxam Group, Inc., another financial in-stitution.The employees were told that the sale was sub-ject to approval by Triton's stockholders, and they ex-pected to give this approval around the end of Septem-ber 1984. The letter went on to say that Maxxam was afinancially responsible institution which desired to "backthe continued progress of Palmas." The employees werefurther told that the sale would "improve the future" ofPalmas and the employees. It concluded that Respondent"will let you know of any important development inregard to the proposed sale."The second letter of 17 July enclosed a reprint of anarticlewhich had appeared into two Puerto Rico news-papers on 12 July. As the first paragraph of the letter toemployees points out, the article recites a history of theclosing of several hotels in the San Juan and the IslaVerde tourist sectors as well as the recent closing of twoother large hotels in the area. The letter goes on to state:Regretfully, the closing of these two hotels willthrow out on the street from six hundred (600) toseven hundred (700) fathers of families. The closingof the Hotel San Juan left eight hundred (800) fa-thers of families out of work. In the meantime, whathave Local 610 and the other unions done to avoidtheirmembers losing their jobs? NOTHING. AB-SOLUTELY NOTHING. Local 610's specialty isclosing or provoking the closing of the hotelswhere they managed to get in.Our jobs are being threatened by Local 610.Only ourselves, working together, can save ourjobs.We cannot, nor should we, get into sterilefights among ourselves.We are fully convinced that Local 610 will notrepresent your best interest, nor much less the inter-est of all of us who work at Palmas. With Local610, there might be a great risk of strikes and otherrisks and problems of which would make it impossi-is Cf.Tro-Cast, Inc,274 NLRB 377 (1985). PALMAS DEL MAR CO.79ble to operate normally. Tourists run away fromstrikes and labor disturbances.Avoidthe problems that those unions bringabout. Don't jeopardize your job and those of yourfellow-workers-still more important, the future ofyour children.Vote against 610 the day of the election.The letter of 20 August to the employees was signedbyWilliam Stowell.It statesthat the supervisors haveheard that Local 610 will be defeated on the next Thurs-day, 23 August, by an ample margin and that Respond-ent was counting on the employees to keep their word tovote against Local 610. The letter goes on to state that:Whether or not the [Palmas]property is sold totheMaxxam Group will depend on your vote nextThursday. If this sale does not materialize, you, aswell as I, as well as the entire operations,will facean uncertain future.Only you can control yourfuture now; you will very soon decide whether youwant to give that control to outsiders-persons whohave alreadyestablished a recordas job destroyers,of strikes and violence and having a fourth-ratemedical plan. Vote for yourself on Thursday.The General Counsel argues that the last two letters"impliedly threatened its employees with plant closure."However, there simply is no statement that Respondentintended to close or would close its hotel should Local610 be successful at the election. The letter of 17 Julydoes state that: "Local 610's specialty is closing or pro-voking the closing of the hotels where they managed toget in." This is campaign rhetoric in its purest form andisunlikely to be believed by even the most naive em-ployees. Thatis,no employeewould believe that Local610 would organize a hotel for the purpose of closing itdown. At any rate, there is nothing in these two lettersto convey the message that Respondent, of its own initia-tive,or because of circumstances participated by any-thing Local 610 would do, would go out of businessmerely because Local 610 was selected by the employ-ees.Accordingly, I find that Respondent has not violatedSection 8(a)(1) of the Act by these two letters and shallrecommend dismissal of this allegation of the complaint.However, the reference to the sale of Palmas toMaxxarn, and the potential effect of the coming electionin the 20 August letter should be borne in mind whenconsidering subsequent communications by Respondentto its employees.Paragraphs 5(q), (r), and (s) of the complaint allege:(q)By lettersmailed to its employees dated"June, 1984" 30 July, 8, 12, 13, 15, 17, and 21August, Respondent discouraged its employees fromvoting for or otherwise supporting Local 610.(r)On or about August 22, 1984, Respondent, byGlen Kassan, Chairman of the Board, in the pres-ence of William Stowell, President, Arnold Benitez,General Manager, Benny Tosado, Personnel Direc-tor and other supervisors, at the Convention Center,threatened its employees with cessation of oper-ations and loss of jobs if said employees voted forLocal 610 in a scheduled Board election.(s)On or about August 23, 1984, Respondentcaused a written notification to be included in itsemployees' paycheck envelopes threatening saidemployees with discharge if said employees votedfor Local 610 in a scheduled Board election.In itsbrief the General Counsel contends by all of thelettersreferred to in paragraph 5(q) Respondent threat-enedemployees "with a possibility of strike, violence,the loss of jobs and benefits, hard bargainingand cessa-tion of operations if Local 610 won the upcoming elec-tions."17 General Counsel's brief does not quote any lan-guage of the series of letters and offers only the conclu-sions thatthe letters were a "threat to the employees thatifLocal 610 won the election noagreementwould bereached with Local 710, as a result the employees wouldhave to go on strike and lose their jobs; there was goingto be violence and, moreover, Respondent would closedownits operations."I shall address the letters of "June," 30 July, and 8, 12,13, 15, and 17 August first: The letters simply do not saythat if Local 610 were chosen by the employees noagreementwould be reached. The letters did state that inRespondent'sopinionLocal 610 wasa unionprone tostriking and violence but did not state that such wouldbe inevitable should the union win the election, norwould they logically have left that impression. These let-ters state that bothsideshave a right to reject proposalswhich were found to be unacceptable, but did not indi-cate Respondent would refuse to bargain in good faith.The letters state that the employer could be put out ofbusiness by a strike, but did not say at any point that Re-spondent would go out ofbusinesssimply because Local610 might call a strike of the unit employees. The state-ments of these letters are well within the free speechproviso of Section 8(c) of the Act. They contain nothreat of reprisal nor promise of benefit. Therefore noviolation of the Act can be premised upon theirissuance,and I shall accordingly recommenddismissalof the alle-gation of the complaint based on these seven letters.However, themessage of21 August stands on a differ-ent footing. It must be considered along withKassan'sspeech on 22 August (referred to in par. 5(r) of the com-plaint) and the notice included in the employees' 23August paycheck envelopes, as well as factual matters in-cluded in order communications to employees relating tothe proposed sale of Palmas to Maxxam.To recapitulate: In one of Respondent's two letters of17 July, Stowellannouncedto the employees that Tritonwas proposing to sell, and Maxxam was proposing tobuy, Palmas, that Maxxam was financially strong, andthat the sale would "improve the future" of Respondentand the employees; the employees were further told thatthe sale was subject to the approval of the stockholderswhich was expected to be given in late September. Thesecond letter of 17 July was an attack on Local 610which, while found not violative here, did emphasize the17 Br, p. 13 80DECISIONSOF NATIONALLABOR RELATIONS BOARDpossibilities of strike if Local 610 were selected; it closed:"Don't jeopardize your job and those of your fellow-workers-still more important, the future of your chil-dren.Voteagainst610 the day of the election." Theletter of 20 August plainly states: "Whether the propertyis sold to the Maxxam Group will depend on your votenext Thursday. If this sale does not materialize, you, aswell as I, as well as the entire operations, will face anuncertain future."On 21 August in the Respondent's in-house news bul-letin entitled "El Coqui," a notice to employees fromStowellwas distributed to all employees. The letterbegan that the election on 23 August "will have a majorimpact on your future and that of Palmas." It continued:Palmas-and your jobs with Palmas-are at acrossroads. Plans have been announced to sell theresort facilities and property to MAXXAM. We arevery hopeful that that sale will take place in lateSeptember.But,MAXXAM is very interested inthe union election. In fact,They insisted that the salenot go through until late in September and insisted onthe right to back out of the deal if they were not happywith any developments.MAXXAM is a successfulcompany and has done its homework. They arewell aware of the Local 610 threat which is facingus and they are insisting that they be able to keepall of their options open. As you know, our presentowners, Triton, do not have the money to continueoperations for many more months.MAXXAM is ourfuture-ifthere is to be a future at all.Your help is absolutely essential.Onlyyoucan doyour jobeach and every day with ethusiasm. Onlyyoucanprove to our guests-and, in turn,MAXXAM-that you are reliable and responsible.No outsiders can make our operations a success.The very reverse is true: outsiders could seriouslyharm our operations. It is up to us (employees, su-pervision, andmanagement) working together tomake Palmasa success.On Thursday, August 23, you have the future ofPalmas, and your future, in your hands. Trust yourself-vote for yourself-voteagainstLocal 610's stikes andother troubles. [Emphasis in original.]On 22 August, over Stowell's signature, Respondentdistributeda 2-page listingof questions which had pur-portedly been asked by employees and Respondent's an-swers. The last question and answer, and accompanyingquote from a newspaper article, are:Question:Did Maxxam purchase the property?The Truth:NO. Maxxam has not effected anypurchase. It has decided not to proceed with thepurchase until such time as the result of the electionis known. See article below./s/ WilliamA. L. Stowell,PresidentEL NUEVO DIA-Saturday, 28 July 1984By Lisette Nunez-El Nuevo DiaA Palmas del Mar spokesman informed [sic] yes-terday, in a telephone conversation, that the sale ofthe tourist complex will be completed by the end ofSeptember or the beginning of October.All preceding answers argued against the selection ofLocal 610 in the election.Also on 22 August Respondent's chairman of theboard, Glen Kassan, gave a speech to assembled employ-ees.After the speech, Stowell circulated to all employeesa Spanish translation of Kassan's speech. I quote hereinthe English translation received in evidence of the Span-ish version circulated to the employees to show whatparts of the speech were emphasized to the employeeswith underlining. Kassan began the speech by apologiz-ing for having to use a translator and then proceededupon a history of Palmas del Mar. Kassan told the em-ployees that the Triton Group had purchased Palmas in1975. He went on to state that: "When Triton started itsfiscal year in June 1984, we had enough cash resourcesto survive until a little after January 1985. From then onour financial situation became very, very precarious." Hecontinued:I have been involved in a lot of business dealingsthroughout the years and I assure you that thisyear, when I finish making out our budgets and ouraction plan for 1984-1985,All my past experiencewas telling me that it was a matter of just a few moremonths, when we would be forced to close the doors ofthis hotel and all of its recreational facilities.Kassanstated that although Triton had financed the op-eration, Palmas had continued to lose as muchas $1 mil-lion in 1983. The speech makes its point:Under these circumstances it was indispensable tofind a buyer for this property if we were to avoidthat it close down leaving all the personnel jobless.Fortunately our search ended with the offer madefor Palmas by the MAXXAM Group.MAXXAM is a company with its main office inNew York. Their operations have two main as-pects-one is the manufacture of patterns for femi-nine attire, and the other one, real estate. The com-pany is a big one and is very well administered. If itpurchases Palmas, this would be its first experiencein the hotel field as well as Puerto Rico. BillStowell and I have had many conversations withtheMAXXAM representatives and I am convincedthat Palmas' future is with MAXXAM. MAXXAMis interested in continuing with Palmas' develop-ment as well as that of the properties Palmas has.The other Palmas owners, including Triton, wouldhave liked to do more concerning Palmas. But wedidn'thave the funds. MAXXAM is willing toinvest its funds carefully and reasonably in order tocontinue developing the property.There is the possibility that we can see more livingfacilities,more recreationalfacilitiesand even morerooms for the Candelero Hotel. This would all repre-sentmore secure jobs, a better future for all of you PALMAS DEL MAR CO.and more job opportunitiesfor all ofus.You wouldbenefit fromPalmas' growth.That's thefutureI see for Palmas.We are on thethreshold of becoming a great vacation center. You arestanding on that threshold with us. The future is inyour hands.Yourfuture and Palmas' future could be enteringa new stageif youso decide,if the very special sit-uation we have had here up to now-which charac-terized itself by the good understanding and fellow-ship that exists between the management and theemployees-could be utilized to project Palmas at abig hotel and tourist center level.It is of the utmost importance that you grasp wellwhat I am saying.Palmas' days under'Triton arenumbered.Palmas would inevitably have to closebefore the beginning of the next fiscal year whichstarts on June 1, 1985. With MAXXAM we wouldnot only have a future facing us but perhaps a bril-liant future.MAXXAM has decided not to go ahead with thepurchase until the end of September or the begin-ning of October. Its directors have become intimate-ly familiar with the hotel industry in Puerto Rico,the ups and downs for the tourist business,here, thelabor-management picture on the island and Local610's record.MAXXAM doesnot have to buy Palmas.Yes, letme repeat that for you,MAXXAM does not haveto buyPalmas.Its contract,which I signed-as Presi-dent of Triton, gives them all kind[s] of escapeclauses which would allow them to cancel the salewith no penalties at all. There are many other possi-bilities of investing in the real estate business thatare being offered to them, not only in Puerto Ricobut in the United States and abroad.We needthem-but they do not need us.And they certainlydo not need us if they'see that we are headingstraight into problems with Local 610.So, as I already told you,the future is in yourhands.We -in conjunction with you-have made alot of progress in making Palmas prosper and I wishto congratulate you for your efforts. But at thismoment you have in your hands a decision to openwide the door that would lead you into a brilliantfuture withMAXXAMor to shut it completely.The MAXXAMmanagement has asked us to call[them] to let [them]know the results of thevoting.t sOnce those ballots are counted I wouldhave to make the call-a call that may mean morethan what any others may have meant before toyou in terms of your jobs,your future;you, withyour votes are giong to tell me what I will have totellMAXXAM.Thank you.Memorandum,which circulated the speech,states thatmany of Respondent's employees had requested a copyof Kassan's speech because they wanted to"take this18 The translation of the circulated Spanish copy is obviously faulty atthis point It states"The Maxxam management has asked us to call youto let you know the results of the voting "81message home and read it thoroughly with their fami-lies."Finally,before they voted, the employees receivedtheir pay envelopes with the following notice: "THIS ISYOUR LAST CHECK! You must decide whether youwish to give Local 610 control over your pay, job andyour medical plan! Today you will decide your future atPalmas del Mar! BEFORE THE ELECTION!"The words immediately preceded by the exclamationmarks were hand-printed with large lettering; the re-mainder was typed.2.AnalysisOn 1,7 July, the same day another letter was issued at-tacking Local 610, the employees were told by letter thata sale to the Maxxam Group was in the making and thatthe sale would "improve the future" of Palmas del Marand all of the employees. The letter of 20 July statesflatly that "whether or not the property is sold to theMaxxam Group will depend on your vote next Thurs-day." Stowell's letter of 21 August states that "Maxxamisvery interested in the Union election"; that MaxxamGroup will depend on your vote next Thursday."Stowell's letter of 21 August states that "Maxxam is veryinterested in the Union election"; that Maxxam had in-sisted on the right to "back out of the deal if they werenot happy with any developments"; that Triton did nothave "the money to continue operations for many moremonths"; and that "Maxxam is our future-if there is tobe a future at all." The question-and-answer sheet of 22August stated that Maxxam "has decided not to proceedwith the purchase until such time as the result of theelection is known." On 22 August Kassan told the em-ployees, by speech and in writing, that Respondent waslosing $1 million a year, and that under the circum-stances itwas "indispensable to find a buyer for thisproperty if we were to avoid that[closing]down leavingall the personnel jobless"; that Maxxam was that buyer;that "Palmas' days under Triton are numbered"; thatwithout reliefPalmaswould have to close "on June 1,1985"; that Maxxam knew about "Local 610's record";thatMaxxam "does not have to buy Palmas"; and that"Maxxam's management has asked him to call them tolet them know the results of the election." Kassan'sspeech concluded that the call he was to make "maymean more than what any others may have meant beforeto you in terms of your jobs, your future; you, with yourvotes are going to tell me what I will have to tellMaxxam." As if Kassan's image of the telephone callwhich would put them all out of work was not dramaticenough, Respondent included in the employees' pay-check envelopes the next day a notice entitled "This isyour last check."19 By this the employees were shownjustwhat a termination notice would look like; and Re-spondent wanted them to remember it when they wentto vote. In summary, Stowell'sEl Coquiremarks and thespeech of Kassan on 22 August, and the notice in the lastis I reject any contention that the handwrittenmessageshould only beread as. "This in your last check before the election," Such a statementwould have been pointless, the employees were not expecting two pay-checks that day The notice was draftedas itwas strictly for shock value. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDpaycheck envelope had one pervading theme: The hotelwould not survive if it was not purchased by theMaxxam Group, and the Maxxam Group would not pur-chase the hotel if Local 610 was selected;then the em-ployees would be out of a job.These threats, collectively and individually, are blatantviolations of Section 8(a)(1), as I so find and conclude.20Paragraphs 5(u) of the complaint alleges:(u)On or about August 24, 1984, Respondentmailed to all of its employees a letter expressing acontinuingeffortby Respondent to discourage em-ployees' support [of] a labor organization, particu-larly Local 610, by congratulating the employees intheir victory in point [of] reference that Local 610did not receive a majority of the votes in the elec-tion.On 24 August Stowell sent a letter to all employeesover his signature.21 In the letter Stowell congratulatesthe employees for achieving "a great triumph," andurges employees to put the campaign behind them, nomatterhow they have voted.It also states:Iam requesting each member of our family atPalmas to get together and to go forward towards abetter future having assured the future of our fami-lies and a Palmas del Mar that will prevail. . . . Iknow that I can count on your support and helpworking in harmony and union while we start thisnew phase in the development of Palmas del Mar.The letter closed with expressions of thanks and great af-fection.In his brief, the General Counsel argues that since, atthe time, there were sufficient challenges to affect the re-sults of the election and there was the possibility that ob-jections could be filed, the "congratulations" constitutedsupport andassistancetoUnion Independiente. Theletter doesnot mentionUnion Independiente (or Local610), and only the most strained of interpretations couldlead to the conclusion that the employees would some-how be coerced by this letter, standing alone, in theevent of a re-run election. Therefore, an independentviolation of Section 8(a)(1) of the Act may not be madeout on the basis of this letter; accordingly, I shall recom-mend dismissal of this allegation of the complaint.However it is well to note that the above-quoted por-tion of the 24 August letter fortifies my conclusion thatthe employees had been threatened that the economicfuture of the hotel, and their jobs, depended on the rejec-tion of Local 610. In the letter the employees are assuredthat, as of the date, the future of Palmas, and their fami-lies, is bright.The only intervening circumstances be-tween the threatening letters by Stowell and the threat-20 SeeOna Corp.,261NLRB 1378 (1982), enfd in relevant part 729F 2d 713 (11th Cir. 1984), where the Board found violative the conductof the employer who first portrayed the receipt of a new line of produc-tion as the salvation of the plant, then it told the employees that if theunion was selected the new linemaynot be received Here, Respondentwas more direct,the clear message was that the economic salvationwould notoccur if Local 610 was chosen21The letter was received in evidence as Resp Exh 2, and it wastranslatedby the officialinterpreterat Tr pp 216, 217ening speech by Kassan, and the assurances of the 24August letter from Stowell, was the 23 August failure ofLocal 610 to receive the majority of votes in the Boardelection.That is, the preceding threats were suspendedafter they had apparently achieved the desired affect.B. The 8(a)(2) AllegationsParagraphs 7 and 8 of the complaint allege that theconduct alleged to be violative of Section 8(a)(1) in para-graph 5 also constitutes rendering unlawful assistanceand support, and domination and interference with theformation and administration of, Union Independiente inviolation of Section 8(a)(2) of the Act.To summarize the violations found on the basis of theallegations of paragraphs 5(d) through (i) of the com-plaint:22BetweenMay and July Tosado met severaltimes with employee Roberto Melendez, both in Tosa-do's office and at Melendez' bar-restaurant, and urgedthe employee to disassociate himself from Local 610 andjoin the organizational effort of Union Independiente,and request Melendez to attempt to get other employeesto do the same; additionally Stowell, in Stowell's office,also urged Melendez to abandon Local 610 and convinceother employees to do the same, and promised Melendezeconomic benefits (for himself and all the other employ-ees) if he did so. In July, Osorio solicited employeeAbreu from some sort of organization which would sup-port Union Independiente. In July, Stowell and Benitezurged a group of employees to give their support to em-ployees because Respondent could work better with thatlabor organization. In August, Tosado and Benitez urgeda group of employees to support Union Independientewith a promise of a better health care plan if they did.And in August, Vellon and Fullings threatened groups ofthe maids that the hotel would close if Local 610 was se-lected instead of Union Independiente.At minimum, these actions by Respondent constituteunlawful "support" of Union Independiente within themeaning of Section 8(a)(2) of the Act, as I find and con-clude.However, there is no evidence, within the 10(b)period, that Respondent also dominated or interferedwith the formation and administration of Union Indepen-diente.Certainly, there is no allegation that any of Re-spondent's agents participated in any activities of UnionIndependiente after the conduct of the February meetingby Tosado.23 Moreover, there is no evidence of anymanagerial control of, instruction to, or participation intheorganizational structure of,Union Independientewithin the 10(b) period. In these circumstances, it cannotbe said that Respondent dominated Union Independiente,and I Shall accordingly recommend that this allegation ofthe complaint be dismissed.22 The remainder of the violations found hereinabove were in the con-text of a virulent campaign against Local 610, but they did not, of them-selves, advocate the selection of Union Independiente23 Tosado did attend a party held by Union Independiente, but he didnothing there which would constitute an element of domination. PALMAS DEL MAR CO.C. The ObjectionsPetitioner's first objection is that Respondent "createdand dominated" Union Independiente. As this conductoccurred prior to the petition being filed on 6 July, itmay not be made the basis of objections herein.24Petitioner's second objection is that the employer sup-ported Union Independiente. This objection is supportedby the conduct of Supervisors Tosado, Stowell, Osorio,Benitez, Vellon, and Kassan as discussed above.Petitioner's third objection is essentially a repetition ofits first and is not a sufficient basis for setting aside theelection.Petitioner's fourth objection is that the Employer fur-nished meeting places and food and beverage to Union]independiente during hours which were paid for by theemployer. There is no evidence of this occurring withinthe critical period and I shall recommend that this objec-tion be overruled.Petitioner'sfifthand sixth objections refer to theaspeeches and letters of Stowell and Kassan found viola-tive above. As these messages contained threats of clo-sure if Local 610 were selected as the representative ofthe employees, they constitute objectionable conduct aswell.Petitioner's seventh objection is that Respondent maderepeated references to the inevitability of a strike ifLocal 610 were selected.While the strike theme wasprominent in Respondent's publicity, in none of it does itstate that strikes would be inevitable; nor would employ-ees reasonably be led to believe that strikes were inevita-ble because of these references. Accordingly, I shall rec-ommend that this objection be overruled.Petitioner's eighth objection is that Respondent's rep-resentatives "surveyed, questioned and polled employeesin relation to their union sympathies and the way theywere going to vote." There is no evidence in support ofthis objection, and I shall accordingly recommend that itbe overruled.Petitioner's ninth objection is that a supervisor, AngelMorales, placed a sign in the cafeteria that "Strikes, Vio-lence and Hostilities" were the slogans of Local 610.There is no evidence submitted in support of this objec-tion, and I shall accordingly recommend that it be over-ruled.Petitioner's 10th objection is that Union Independienteand Respondent distributed copies of the official sampleballotmarked in favor of Union Independiente. No evi-dence in support of this objection was submitted, and Iaccordingly recommend that it be overruled.Petitioner's 11th objection is that supervisors were de-liberately classified as ordinary employees for purposesof the election. There is no evidence in this regard, and Ishall accordingly recommend that it be overruled.Petitioner's 12th objection is that Respondent sent noless than five letters to all employees attacking exclusive-ly Local 610 and asking the employees to vote against it.The matter of the letters to the employees has been cov-ered above. There is no merit to the contention that bythe number of letters to employees, alone, objectionable24 SeeIdealElectric Co.,134 NLRB 1275 (1961)83conduct occurred. Accordingly, I shall recommend thatthis objection be overruled.Petitioner's 13th objection refers to the notice includedin the employees' last paycheck before the election that"thiswas their last check." As I have found that thisconduct constitutes a threat within themeaning Section8(a)(1) of the Act, I shall further recommend that theBoardsustainthis objection to the election.Petitioner's 14th objection is that Respondent distribut-ed a newspaper calledEl Coqui de Palmasurging em-ployees to vote against Local 610. As stated above, thearticle distributedwas a reprint of Stowell's 21 Augustspeech. As I found that the speech contained a threat ofhotel closure if Local 610 was selected by the employ-ees, the action further constitutes objectionable conduct,and I shall recommend that this objection be sustained.Petitioner's 15th objection refers to Kassan's speechwhich I have found constituted an independent violationof Section8(a)(1) asitwas a threat to close the hotel ifLocal 610 was selected. Accordingly, I shallfurther rec-ommend that this objectiopn to the conduct affecting re-sults of the election be sustained.Petitioner's 16th objection is a "catchall"statementthat Respondent otherwise "violated the law in its elec-tion campaign." This objectionneed notbe dealt withfurther as no evidence was submitted by petitioner insupport of this objection.D. RecommendationsI find and conclude that the violative conduct speci-fied above which occurred after 6 July and before theelection of 23 August support the objections to conductaffecting the results of the election filed in Case 24-RC-6910 and that said objections have merit as they are of acharacter which would have a substantial impact on theemployees' freedom of choice and prevent a free and fairelection. It is therefore recommended that the electionshall be set aside and a new election held when the Re-gionalDirector deems that the circumstances permit afree choice of bargaining representative.IV. THE EFFECT OF THE UNFAIR ]LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(1) and (2)of the Act,I shall recommend that it be ordered to ceaseand desist therefrom and from any like or related mannerinterfering with its employees'Section 7 rights and thatittake certain affirmative action designed to effectuatethe policiesof the Act.On the basis of the foregoing findings of fact and onthe entire record, I make the following 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 610, Union Independiente, and Union Titanesare labor, organizations within the meaning of Section2(5) of the Act.3.By the following acts and conduct, Respondent hasviolated Section 8(a)(1) of the Act:(a)Urging employees to vote for Union Independiente,and against Local 610, with promises of benefits andthreats of reprisals.(b)Urging an employee to form an organization tosupport Union Independiente in an election campaign.(c)Threatening employees with a cessation of oper-ations if the employees supported Local 610 or chose itas their collective-bargaining representative.(d) Appealing to employees to support one labor orga-nization over another.4.By supporting Union Independiente, Respondent hasviolated Section 8(a)(2) of the Act.5.Respondent has not otherwise violated the Act asalleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed25ORDERThe Respondent, Palmas del Mar Company, HatoRey, Puerto Rico, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Urging employees to vote for Union Independientede Empleados de Palmas del Mar, and against Union dela Industria Gastronomica de Puerto Rico, Local 610,Hotel and Restaurant employees International Union,AFL-CIO, with promises of benefits or threats of repris-als.(b)Urging employees to form an organization to sup-port Union Independiente de Empleados de Palmas delMar in an election campaign.(c) Threatening employees with cessation of operationsif the employees supported Union de la Industria Gas-tronomica de Puerto Rico, Local 610, Hotel and Restau-rantEmployees International Union, AFL-CIO or ifthey chose it as their collective-bargaining representa-tive.(d) Appealing to employees to support one labor orga-nization over another.(e)Rendering support to Union Independiente de Em-pleados de Palmas del Mar, or any other labor organiza-tion.2.Take the following affirmative action necessary toeffectuate the policies of the Act.25 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec lq2 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a) Post at its Humacao, Puerto Rico, facilities copiesof the attached notice marked "Appendix."26 Copies ofthe notice, on forms provided by the Regional DirectorforRegion, 24, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDEREDthat the election conductedon 23 August1984 inCase 24-RC-6910 is set aside. Anew election shall be held at such time as the RegionalDirector for Region 24 decides that the circumstancespermit the free choice of a bargaining representative.26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT urge you to vote for union Indepen-diente de Empleados de Palmas del Mar, and againstUnion de' la Industria Gastronomica de Puerto Rico,Local 610, Hotel and Restaurant Employees Internation-alUnion, AFL-CIO with promises of benefits or threatsof reprisals.WE WILL NOT urge you to form an organization tosupport Union Independiente de Empleados de PalmasdelMar in an election campaign.WE WILL NOT threaten you with a cessation of oper-ations if you support Union de la Industria Gastronomicade Puerto Rico, Local 610, Hotel and Restaurant Em-ployees International Union, AFL-CIO or choose it asyour collective-bargaining representative.WE WILL NOT appeal to you to support one labor or-ganizationover another.WE WILL NOT render support to Union Independientede Empleados de Palmas del Mar, or any other labor or-ganization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.PALMAS DEL MAR COMPANY